Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant filing a Request for Continuing Examination (RCE)  on 06/16/2012 with claims 1-19, 24,37-38 are pending in the Application.  
 
2.	Claims 1-19, 24,37-38 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-19:
 None of the references of record teaches or suggests the claimed array of vertical transistors having the limitations:
          --"horizontally-elongated and spaced conductor lines that individually interconnect a respective multiple of the vertical transistors in a column direction, the conductor lines individually comprising the second conductive oxide material atop and directly against metal material; the first conductive oxide material, the second conductive oxide material, and the metal material comprising different compositions relative one another; the second conductive oxide material of the conductor lines being below and directly against the second conductive oxide material of the lower source/drain region of the individual pillars of the respective multiple vertical transistors;
horizontally-elongated and spaced conductive gate lines individually operatively aside the oxide semiconductor material of the channel region of the individual pillars and that individually interconnect a respective plurality of the vertical transistors in a row direction: and
a conductive structure  laterally-between and spaced from immediately-adjacent
of the spaced conductor lines in the row direction, the conductive structures individually comprising a top surface that is higher than a top surface of the metal material of the conductor lines.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claim 24,37-38:
 None of the references of record teaches or suggests the claimed array of vertical transistors having the limitations:
--"horizontally-elongated and spaced conductor lines that individually interconnect a respective multiple of the vertical transistors in a column direction; the conductor lines individually comprising a first conductive oxide material, a second conductive oxide material, and a metal material; the first conductive oxide material, the second conductive oxide material, and the metal material comprising different compositions relative one another; the first conductive oxide material in the conductor lines being atop and directly against the second conductive oxide material in the conductor lines, the second conductive oxide material in the conductor lines being atop and directly against the metal material in the conductor lines, the first conductive oxide material of the conductor lines being below and directly against the oxide semiconductor material of the channel regions of the individual pillars of the respective multiple vertical transistors;
horizontally-elongated and spaced conductive gate lines individually operatively aside the oxide semiconductor material of the channel region of the individual pillars and that individually interconnect a respective plurality of the vertical transistors in a row direction: and
a conductive structure’ laterally-between and spaced from immediately-adjacent of the spaced conductor lines in the row direction, the conductive structures individually comprising a top surface that is higher than a top surface of the metal material of the conductor lines.”--,
In combination with all other limitations as recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                   /THINH T NGUYEN/                   Primary Examiner, Art Unit 2897